Citation Nr: 0104449	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-20 526A	)	DATE
	)
	)


THE ISSUE

Whether a March 15, 1977 decision of the Board of Veterans' 
Appeals, which denied a compensable rating for residuals of 
fracture of the sternum should be revised or reversed on the 
grounds of clear and unmistakable error.  

(The moving party's appeal of a December 1997 rating action, 
denying service connection for a heart disability is the 
subject of a separate decision by the Board.)


REPRESENTATION

Moving Party Represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from March 1951 to December 
1952 and from August 1955 to August 1958.  

In October 2000, the appellant's representative filed a 
motion with the Board alleging clear and unmistakable error 
in that part of the Board's March 1977 decision that denied a 
compensable rating for residuals of fracture of the sternum.  

The veteran's representative argues that while the appealed 
issue was classified as a claim for a compensable rating for 
residuals of fracture of the sternum, the actual issue on 
appeal was entitlement to restoration of a 10 percent rating 
for residuals of fracture of the sternum.  It is further 
argued that a regulation applicable to such restoration 
cases, 38 C.F.R. § 3.344, was not applied by the Board and 
that the failure to apply this regulation constitutes clear 
and unmistakable error.  


FINDINGS OF FACT

1.  On March 15, 1977, the Board, in pertinent part, denied a 
compensable rating for residuals of fracture of the sternum.  

2.  In October 2000, a motion for revision of the March 15, 
1977 Board decision was filed based on clear and unmistakable 
error.

3.  The Board's decision of March 15, 1977 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions extant at the 
time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The criteria for revision of the Board's March 15, 1977 
decision, which denied a compensable rating for residuals of 
fracture of the sternum, based on clear and unmistakable 
error have not been met.  38 U.S.C.A. § 7111 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's second period of 
service show that the veteran sustained a sternum fracture 
when a radar tower fell on him in June 1957.  

A VA examination in December 1958 revealed no pulmonary or 
orthopedic pathology.  However, the veteran complained of 
pain in the chest and the examiner noted a bony ridge at the 
level of the junction of the sternum body and the manubrium.  
The ridge was 3-inches long and 1 1/2-inches wide without 
tenderness and appeared to the examiner to be a well-healed 
simple fracture.  The diagnosis was healed fracture of 
sternum, symptomatic.  A rating action in December 1958 
awarded service connection and a 10 percent rating for 
symptomatic residuals of fracture of the sternum under 
Diagnostic Code 5299.  

On VA examination in December 1975, the veteran provided a 
history of his sternum fracture and complained of soreness of 
the chest bone.  The examiner noted that the veteran had full 
range of motion of the upper extremities, but complained of 
pain in the sternum on abduction of the shoulders.  The 
examiner reported no other adverse clinical findings.  An x-
ray study revealed an old, posttraumatic deformity at the 
level of the sternozyphoid articulating area.  Pertinent 
diagnosis was fracture of sternum.  

A rating action in January 1976 found that a compensable 
level of disability was not shown and reduced the veteran's 
rating for residuals of fracture of the sternum from 10 
percent to noncompensable.  

VA outpatient treatment records from March to May 1976 showed 
that during the period the veteran received treatment 
primarily for his back, but that he did complain of pain of 
the breastbone in February and March 1976.  However, no 
significant clinical findings were reported at those times.  
An x-ray study of the sternum in March 1976 was said to be 
negative.  In May 1976 the veteran's complaints and the 
reported clinical findings were limited to the back.  

The veteran underwent VA orthopedic examination in July 1976.  
The veteran's complaints centered on his back disability and 
shrapnel residuals, although he did complain of pain in his 
breastbone.  The examiner reported no adverse clinical 
findings with respect to the veteran's sternum.  Some 
irregularity of the anterior surface of the sternum 
proximally was noted on x-ray study.  The examiner's 
diagnosis was fracture of the sternum old, healed.  

In March 1977, a final decision by the Board denied a 
compensable rating for residuals of fracture of the sternum.  

Analysis

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 1991 and Supp. 2000).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The Board's March 15, 1977 decision found that the evidence 
of record did not establish that the veteran was entitled to 
a compensable rating for his service-connected fracture 
residuals and by implication that the reduction in his rating 
was proper.  The moving party's sole argument is that the 
Board's decision, which denied a compensable rating for 
residuals of sternum fracture, involved clear and 
unmistakable error in its failure to apply the proper 
regulations.  It is argued, in essence, that the Board 
addressed the wrong issue and thereby failed to apply the 
provisions of 38 C.F.R.§ 3.344 (1977), which should have been 
applied in a restoration case.   

The Board notes that the only specific allegation of error 
presented in the motion is that the Board failed to apply 38 
C.F.R.§ 3.344 in reaching its decision.  That regulation 
provided that for evaluations in effect for five years or 
more, as in the veteran's case, the rating agency is to 
ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  

As noted above, the moving party has argued that the Board 
incorrectly handled the 1977 case as a claim for a 
compensable evaluation rather than whether the veteran's 
rating had been properly reduced.  The record shows that the 
January 1976 rating action, which was the action appealed by 
the veteran and resulted in the March 1977 Board decision, 
did involve the reduction of the evaluation assigned to the 
service-connected residuals of sternum fracture from 10 to 0 
percent based on the absence of compensable symptomatology.  
The record also shows that the Board's decision did not 
specifically address the applicability of 38 C.F.R. § 3.344.  
However, in this regard the Board notes that the March 1977 
Board decision did not rest on a single examination as argued 
by the moving party, but rather on a VA examination in 
December 1975, VA outpatient treatment notes from February to 
May 1976, and a second VA examination conducted in July 1976.  
All of these records showed minimal symptomatology, which was 
found to be insufficient to support a compensable rating.  

While the record shows that the veteran's rating had been 
reduced and that the Board did not address 38 C.F.R.§ 3.344 
in its decision, a review of the record shows that the 
regulation did not apply to the facts of the case.  While the 
veteran had been in receipt of his 10 percent rating for more 
than five years, the reduction of his rating was not based on 
a single examination and thus did not fall under the purview 
of 38 C.F.R.§ 3.344 as claimed by the moving party.  Further, 
the moving party has offered no other specific allegations of 
error sufficient to support his motion for review.  This 
leaves only his disagreement with the Board's evaluation of 
the facts in reaching its decision as the sole remaining 
argument.  However, disagreement with how the Board evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

A motion for clear and unmistakable error must fail if there 
is a "plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to a 
veteran's claim.  See Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  Consequently, as explained above, the March 15, 1977 
Board decision, which denied a compensable rating is not 
clearly and unmistakably erroneous; and therefore, is not 
subject to revision or reversal.  


ORDER

The March 15, 1977 Board decision, which denied entitlement 
to a compensable rating for residuals of sternum fracture is 
not clearly and unmistakably erroneous, and therefore, the 
motion for revision or reversal is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



